Citation Nr: 1449481	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-32 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for right upper extremity ulnar sensorimotor neuropathy, to include as due to Agent Orange exposure. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for left upper extremity ulnar sensorimotor neuropathy, to include as due to Agent Orange exposure. 

3.  Entitlement to service connection for right upper extremity ulnar sensorimotor neuropathy, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for left upper extremity ulnar sensorimotor neuropathy, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to Agent Orange exposure. 

6.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to Agent Orange exposure. 


WITNESSES AT HEARING ON APPEAL

Appellant and M. O.
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972, to include service in the Republic of Vietnam (RVN) from April 10, 1969 to April 9, 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By that rating action, the RO determined that new and material evidence had not been received to reopen previously denied claims for service connection for right and left upper ulnar sensorimotor neuropathy, to include as due to Agent Orange exposure.  The RO also denied service connection for peripheral neuropathy of the right and left lower extremities, to include as due to Agent Orange exposure.  

The Veteran did not file VA Form 9s, Substantive Appeals, until more than 60 days after issuance of October 2011 Statements of the Case that addressed these issues and a year after notice of the July 2010 rating decision.  See 38 C.F.R. § 20.302(b) (2014) (providing that a Substantive Appeal must be filed within one year of the original rating decision, or within 60 days of the issuance of a statement of the case).  In November 2011 and March 2012; however, the RO issued Supplemental Statements of the Case (SSOCs) with regard to the new and material and service 

connection claims on appeal.  The issuance of an SSOC in response to evidence obtained after the SOC but within the one year period after notice of the July 2010 rating action, served to extend the period for filing a substantive appeal for another 60 days.  38 C.F.R. § 20.302(b) (2014); VAOPGCPREC 9-97 (1997).  In December 2011 and April 2012, the RO received the Veteran's Substantive Appeals, wherein he addressed the new and material evidence and service connection claims on appeal, which was within 60 days of issuance of the SSOCs.  Thus, the Board finds that the Veteran timely appealed the July 2010 rating action to the Board and the issues are ripe for appellate consideration.  

In April 2014, the Veteran and M. O. testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been uploaded to the Veterans' Virtual VA electronic claims file.  At the hearing, the Veteran submitted additional evidence in support of his appeal along with a waiver of initial RO consideration.  Thus, a remand to have the RO consider this evidence in the first instance in a SSOC is not required.  38 C.F.R. § 20.1304 (2014).  At the close of the hearing, the undersigned held the record open for 30 days in order to allow the Veteran to submit additional evidence in support of his claims.  In May 2014, the Veteran submitted additional evidence, but without a waiver of initial RO consideration.  However, as the evidence is duplicative of that already of record, a remand to have the RO consider this evidence is not required.  Id. 

The Board will reopen the previously denied claims for service connection for right and left upper extremity ulnar sensorimotor neuropathy, to include as due to Agent Orange exposure, and remand the underlying service connection claims, as well as the issues of entitlement to service connection for peripheral neuropathy of the right and left lower extremities, to include as due to Agent Orange exposure, to the RO for additional development.  These issues are, therefore, addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  By final and unappealed May 2007 and October 2008 rating decisions, the RO denied the Veteran's claims for service connection for left and right upper extremity ulnar sensorimotor neuropathy, to include as due to Agent Orange exposure, and determined that new and material evidence had not been received to reopen a previously denied claim for service connection for right upper extremity ulnar sensorimotor neuropathy, to include as due to Agent Orange exposure, respectively. 

2.  The additional evidence received since the May 2007 and October 2008 rating decisions relates to unestablished facts necessary to substantiate the underlying claims for service connection for left and right upper extremity ulnar sensorimotor neuropathy, to include as due to Agent Orange exposure (i.e., evidence of a nexus between his left and right upper extremity ulnar sensorimotor neuropathy and his presumed Agent Orange exposure).


CONCLUSIONS OF LAW

1.  The May 2007 rating decision, wherein the RO denied service connection for left upper extremity ulnar sensorimotor neuropathy, to include as due to Agent Orange exposure, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2014). 

2.  New and material evidence has been received to reopen the claim for service connection for left upper extremity ulnar sensorimotor neuropathy, to include as due to Agent Orange exposure.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2014).

3.  The October 2008 rating decision, wherein the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for right upper extremity ulnar sensorimotor neuropathy, to include as due to Agent Orange exposure, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2014). 
4.  New and material evidence has been received to reopen the claim for service connection for right upper extremity ulnar sensorimotor neuropathy, to include as due to Agent Orange exposure.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits of the new and material evidence issues decided herein, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper Veterans Claims Assistance Act of 2000 (VCAA) notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim. The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id. 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

The Board is granting the Veteran's petition to reopen previously denied claims for service connection for left and right upper extremity ulnar sensorimotor neuropathy, to include as due to Agent Orange exposure, in the decision below, and remanding the underlying claims to the RO for additional development.  Consequently, a determination on whether the VCAA's duty to notify and assist provisions were satisfied is unnecessary at this point pending further development and the readjudication of these claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

II. Analysis

The Veteran seeks to reopen previously denied claims for service connection for left and right upper extremity ulnar sensorimotor neuropathy, to include as due to Agent Orange exposure.  He contends that his left and right upper extremity ulnar sensorimotor neuropathy are the result of having participated in the shipment of Agent Orange during active military service in the RVN.  (Transcript (T.) at page (pg.) 4)). 

By May 2007 and October 2008 rating actions, the RO denied service connection for left upper extremity ulnar sensorimotor neuropathy, to include as due to Agent Orange exposure and determined that new and material evidence had not been received to reopen a previously denied claim for service connection for right upper extremity ulnar sensorimotor neuropathy, to include as due to Agent Orange exposure.  The RO determined that there was no evidence of a nexus between the Veteran's diagnosed right and left upper extremity sensorimotor neuropathy and military service, to include Agent Orange exposure.  The RO also concluded that there was no evidence of acute and subacute peripheral neuropathy manifested to a compensable degree within one year from the date the Veteran was last exposed to Agent Orange. The Veteran did not appeal the May 2007 or October 2008 rating actions, nor did he submit any new and material evidence within one year following these decisions.  See 38 C.F.R. § 3.156(b) (2014).  Thus, the May 2007 and October 2008 rating decisions became final one year later (May 2008 and October 2009, respectively).

In December 2009, the RO received the Veteran's petition to reopen his previously denied claims for service connection for left and right upper extremity ulnar sensorimotor neuropathy.  (See VA Form 21-4138, Statement in Support of Claim, received by the RO in December 2009). 

The Board finds that new and material evidence has been received and the claims for service connection for left and right upper extremity ulnar sensorimotor neuropathy will be reopened. 

Evidence received since the RO's final May 2007 and October 2008 rating actions includes, but is not limited to, a November 2010 VA treatment report containing an assessment of neuropathy - thought related to Agent Orange.  Finally, in a July 2013 report, T. C., M. D. opined that the Veteran's sensory and motor polyneuropathy was at least as likely as not related to his extensive aerosol and tactile contamination by Agent Orange during his active military service.  (See July 2013 report, prepared by T. C., M. D.).  

The November 2010 VA outpatient report and T. C. M. D.'s July 2013 report are new because they were received after the final May 2007 and October 2008 rating actions.  They are also material.   They are material because they relate to an unestablished fact that was not previously of record at the time of the final May 2007 and October 2008 rating actions, namely that the Veteran had neuropathy that was related to Agent Orange exposure.  This evidence creates a reasonable possibility of substantiating the claims because it provides evidence of a nexus between the Veteran's diagnosed neuropathy of the upper extremities and in-service Agent Orange exposure.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claims for service connection for left and right upper extremity ulnar sensorimotor neuropathy, to include as due to Agent Orange exposure, are reopened.


ORDER

New and material evidence having been received, the claims for service connection for left and right upper extremity ulnar sensorimotor neuropathy, to include as due to Agent Orange, are reopened; the appeal is granted to this extent only.


REMAND

The Board finds that additional substantive development is necessary prior to further appellate consideration of the claims for service connection for left and right upper extremity ulnar sensorimotor neuropathy and right and left lower extremity peripheral neuropathy; specifically, obtaining outstanding private treatment records and scheduling the Veteran for a VA examination and opinion as to the etiology of these disabilities

Private Treatment Records

A June 2010 VA treatment report reflects that the Veteran had undergone several electromyography studies at the Minnesota Clinic of Neurology for his sensory motor polyneuropathy.  (See June 2010 VA treatment report).  As these records might disclose evidence as to the etiology and onset of the Veteran's sensory motor polyneuropathy of the upper extremities and peripheral neuropathy of the lower extremities, they should be secured on remand.  The Board notes that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2014).  Accordingly, efforts should be made on remand to obtain a complete copy the Veteran's outstanding treatment records from the above-cited private medical provider.


VA examination

The Veteran contends that his left and right upper extremity ulnar sensorimotor neuropathy and right and left lower extremity peripheral neuropathy are the result of having participated in the shipment and handling of Agent Orange during active military service in the RVN.  (T. at pg. 4). 

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii) (2014).  As noted in the decision above, the Veteran's service personnel records confirm his service in the RVN; thus, his exposure to Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6) (2014). 

The Veteran's service treatment records are devoid of any subjective complaints or clinical findings relating to any neurological pathology of the upper and lower extremities.  The Veteran's neurological system was evaluated as "normal" at service separation in March 1972.  (See March 1972 service separation examination report).  On an accompanying Report of Medical History, the Veteran denied having any neuritis.  The Veteran indicated that he was in "Good" health.  

Post-service VA treatment records reflect that the Veteran has been diagnosed as having bilateral sensorimotor neuropathy; plantar neuropathy; severe polyneuropathy; and, polymotor neuropathy of the bilateral lower extremities.  (See April 2007 VA outpatient treatment report and December 2011 report, prepared by the Chief Podiatrist, Minneapolis VA Health Care System, respectively). 

The diseases subject to presumptive service connection as due to Agent Orange exposure include the following: chloracne or other acneform diseases consistent with AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2014). 

Recently, changes have been made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 78 Fed. Reg. 54763 (September 6, 2013); 38 C.F.R. § 3.309(e) . These changes replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient. 

However, a presumption of service connection based on exposure to herbicides is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 68 Federal Register 27630-27641 (May 20, 2003). 

Notwithstanding the foregoing, the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id.  The Veteran has not been afforded a VA examination in conjunction with his claims.  In light of the assertions made by the Veteran regarding the onset of his bilateral upper extremity sensorimotor neuropathy and bilateral lower extremity peripheral neuropathy, his presumed in-service Agent Orange exposure in the RVN and VA and private clinicians' opinions suggesting such a relationship between this exposure and his upper and lower extremity neurological disabilities, he should accorded a VA neurological examination to address their etiology.  38 C.F.R. § 3.327 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, obtain all clinical records from the Minneapolis Clinic of Neurology, referenced in a June 2010 VA treatment report.  Also, updated treatment records, VA and non-VA, should be obtained.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims files.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2013).

2.  After any additional records are obtained pursuant to the development in directive 1 and associated with the record, schedule the Veteran for a VA neurological examination by a qualified examiner.

a. The claims files must be made available to and thoroughly reviewed by the examiner in connection with his or her respective examination, and the examiner must acknowledge such receipt and review in any report generated as a result of his or her examination.

b. The examiner must review the Veteran's statements, hearing testimony, and service and post-service treatment records in conjunction with the examination.  Any special diagnostic studies deemed necessary should be performed.

c. After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following question with respect to each neurological disability of the extremities found on examination:

d. Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed bilateral upper extremity sensorimotor neuropathy and bilateral lower extremity peripheral neuropathy had their onset during or within one year of military service, or are  etiologically related thereto, to include the Veteran's exposure to Agent Orange in the RVN? 

The examiner is hereby informed that the Veteran's exposure to Agent Orange in the RVN is presumed. 

In formulating his or her response to the requested opinion, the VA examiner's attention is specifically called to VA treatment reports, dated in December 2005 and November 2009, reflecting that the Veteran's peripheral neuropathy was found to be secondary to a post-service 1998 motor vehicle accident; January 2011 VA podiatrist's opinion and July 2013 opinion of T. C., M. D, each suggesting an etiological nexus between the Veteran's peripheral neuropathy of the lower extremities and sensory and motor polyneuropathy of the upper extremities to his in-service Agent Orange exposure.  (See January 2011 and July 2013 VA podiatrist's and T. C., M. D.'s opinions, respectively).  

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

 3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC must adjudicate the Veteran's claims for service connection for left and right upper extremity ulnar sensorimotor neuropathy, to include as due to Agent Orange exposure and readjudicate the claims for service connection for left and right lower extremity peripheral neuropathy, to include as due to Agent Orange exposure.
 
 4.  If any benefit sought on appeal remains denied, furnish to the Veteran a Supplemental Statement of the Case and afford him an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


